DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Zennamo on 11/10/21.
Cancel claims 7-9.

Allowable Subject Matter
Claims 1, 3, 6, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the apparatus of independent claim 1 and the method of independent claim 6 define over the prior art of record because the prior art does not teach, suggest, or render obvious the beverage supply pipeline comprises pumps, each pump having a casing, a rotating shaft as a rotating body, a connecting portion as a non-rotating body and through which the rotating shaft is inserted, and a mechanical seal portion which is connected to the casing via the connecting portion, 

second pump is sealed with sterile water at a temperature of 1°C or more and 40°C or less, so as to reduce a rising in a temperature of the sterilized beverage or the sterile carbonated beverage staying in the casing of the second pump, the sterilized beverage is flowed through the casing of first pump, and the mechanical seal portion of the first pump is sealed with steam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DREW E BECKER/Primary Examiner, Art Unit 1792